Exhibit 99.1 February 25, 2013 FOR IMMEDIATE RELEASE Contact:Laura Ulbrandt(212) 460-1900 LEUCADIA NATIONAL CORPORATION ANNOUNCES 2012 RESULTS New York, New York, February 25, 2013Leucadia National Corporation (NYSE: LUK) today announced its operating results for the year ended December 31, 2012.Net income attributable to Leucadia National Corporation common shareholders was $854,466,000 ($3.44 per diluted common share) for 2012 compared to net income of $25,231,000 ($.10 per diluted common share) for 2011. For more information on the Company’s results of operations for 2012, please see the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, which was filed with the Securities and Exchange Commission today. SUMMARY FOR LEUCADIA NATIONAL CORPORATION AND SUBSIDIARIES (In thousands, except per share amounts) For the Three Month For the Year Period Ended December 31, Ended December 31, Revenues and other income $ Net securities gains $ Income from continuing operations before income taxes and income (losses) related to associated companies $ Income taxes Income from continuing operations before income (losses) related to associated companies Income (losses) related to associated companies, net of taxes ) Income from continuing operations Income (loss) from discontinued operations, including gain (loss) on disposal, net of taxes ) Net income Net loss attributable to the noncontrolling interest Net (income) loss attributable to the redeemable noncontrolling interests – ) – Net income attributable to Leucadia National Corporation common shareholders $ Basic earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ Income (loss) from discontinued operations, including gain (loss) on disposal – ) Net income $ Number of shares in calculation Diluted earnings (loss) per common share attributable to Leucadia National Corporation common shareholders: Income from continuing operations $ Income (loss) from discontinued operations, including gain (loss) on disposal – ) Net income $ Number of shares in calculation
